310 S.W.3d 753 (2010)
Tyrone MILLER, Appellant,
v.
Erma DUPREE, Respondent.
No. ED 93042.
Missouri Court of Appeals, Eastern District, Division One.
May 18, 2010.
Brian C. Howe, St. Louis, MO, for appellant.
Joseph F. Yeckel, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Tyrone Miller appeals from the judgment of the trial court in favor of his sister, Erma Dupree, on his petition for a permanent injunction, and in her favor on her counterclaim for ejectment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
*754 However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).